Citation Nr: 1001503	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to an effective date prior to January 27, 2006 
for the grant of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to a TDIU, effective from January 
27, 2006. The Veteran appealed from the effective date for 
the award of that benefit. 


FINDINGS OF FACT

1.	The Veteran filed a claim for entitlement to a TDIU on 
February 17, 2006.

2.	There is medical evidence during the one-year period 
preceding February 17, 2006 establishing that the Veteran was 
unable to maintain substantially gainful employment due to 
the effect of service-connected disabilities.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of 
February 17, 2005 for the award of a TDIU. 38 U.S.C.A. §§ 
5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In regard to the claim on appeal for an earlier effective 
date for a TDIU, the RO notified the Veteran as to each 
element of satisfactory notice set forth under          38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). A February 2006 
letter on a then pending claim for entitlement to a TDIU set 
forth the requirements to obtain that benefit. A March 2006 
supplemental letter pursuant to the Dingess/Hartman decision 
explained the criteria to establish entitlement to an earlier 
effective date. 
The January 2007 Statement of the Case (SOC) also cited to 
the general criteria regarding the assignment of effective 
dates. The February 2006 VCAA notice had further indicated 
the joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002). 
The relevant notice information must have been timely sent. 
The Court in   Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
relevant VCAA notice preceded issuance of the rating decision 
on appeal, and thus comported with the standard for timely 
notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment. In support of his claim, the Veteran 
has provided additional outpatient records, letters from 
treatment providers, and numerous personal statements. He 
previously requested a Travel Board hearing, but withdrew 
this request in advance of the scheduled hearing date. There 
is no indication of any further available evidence or 
information that has not already been obtained. The record as 
it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110. The general rule with regard to an award of 
increased disability compensation is that the effective date 
for such an award will be the date the claim was received or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1). An exception to this rule 
applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains 
the date the claim is received. 38 U.S.C.A. § 5110(b); 38 
C.F.R. § 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim. See Hurd v. West,    13 Vet. App. 449 
(2000).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992). Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought. 38 C.F.R. § 
3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations require a 
claimant to have an intent to file a claim for VA benefits);
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) 
(noting that even an informal claim for benefits must be in 
writing). 
 
In addition, under 38 C.F.R. § 3.157(b) once a formal claim 
for compensation has been allowed, receipt of one of the 
following will be accepted as an informal claim for increased 
benefits: the report of examination or hospitalization at a 
VA or uniformed services medical facility, evidence from a 
private physician or layperson that shows the reasonable 
probability of entitlement to benefits, or examination 
reports or clinical records from State medical facilities or 
other institutions. 
 
Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent. 38 C.F.R. §§ 4.15, 4.16. 
 
If the claimant does not meet the minimum percentage rating 
requirements of section 4.16(a) for consideration of a TDIU, 
he or she may still be entitled to the benefit sought where 
the circumstances of the case present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards to warrant a 
TDIU on an extra-schedular basis. 38 C.F.R. §§ 3.321(b)(1), 
4.16(b). While the procedures for assignment of a total 
disability rating on an extraschedular basis would require 
referral to the RO for further disposition, where the record 
does not contain evidence that would render such claim 
plausible the Board may deny entitlement to an extraschedular 
evaluation in the first instance. VAOPGCPREC 6-96 (Aug. 16, 
1996). See also Floyd v. Brown, 9 Vet. App. 88, 95 (1995). 
 
The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment. Id.; see also 38 
C.F.R. 4.1, 4.15. Other factors that receive consideration in 
determining whether a veteran is unemployable include his 
employment history, level of education and vocational 
attainment. See 38 C.F.R. § 4.16(b). See also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991). 

The current assigned effective date for the award of a TDIU 
is that of January 27, 2006. The RO provided for this 
effective date through a two-step process, the first of which 
recognized that the date the Veteran filed his claim for a 
TDIU was February 17, 2006. The second procedural step took 
into account that there was a January 27, 2006 letter on file 
from VA treatment providers, describing service-connected 
disability with a severe impairment upon employability. The 
RO's assignment of a January 27, 2006 effective date based on 
this correspondence recognized a factually ascertainable 
increase in disability warranting a TDIU during the one-year 
preceding the relevant date of claim. See 38 C.F.R. § 
3.400(o)(2).

Reviewing the January 2006 VA therapists' statement in more 
detail, the treatment providers indicated having provided 
individual outpatient psychotherapy to             the 
Veteran for combat-related posttraumatic stress disorder 
(PTSD) and major depression. The statement described the 
Veteran as having significant and persistent PTSD symptoms, 
which made it very difficult if not impossible for him to 
function in daily activities, work and family. Considering 
this statement, the Board observes that it clearly supports 
assignment of the existing effective date that is retroactive 
to the January 27, 2006 date of this correspondence.

The Board's analysis turns to whether any earlier effective 
date than January 27, 2006 may be warranted.

In this capacity, the record establishes that February 17, 
2006 is the correct date of claim for a TDIU, for purpose of 
assignment of the proper effective date of entitlement to 
that benefit. There is no earlier pending unadjudicated claim 
for a TDIU of record. 

While the Veteran had previously filed a formal application 
for a TDIU (VA Form 21-8940) on June 7, 2004, the RO 
adjudicated and issued a now final December 2004 rating 
decision denying that original TDIU claim. Notification was 
provided to the Veteran on January 12, 2005. The Veteran 
filed a timely Notice of Disagreement (NOD) with the December 
2004 rating decision, but did not respond to the RO's 
issuance of an October 2005 Statement of the Case (SOC) by 
filing a timely VA Form 9 (e.g., a Substantive Appeal to the 
Board). In this case, a timely VA Form 9 would have had to 
have been filed within one-year of the RO's notification of 
the December 2004 rating decision, i.e., on January 12, 2006. 
See 38 C.F.R. § 20.302(b) (a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later). 
Hence, the Veteran did not perfect an appeal of the December 
2004 rating decision, and that decision therefore became 
final and binding on its merits. See U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 
(2009). For purposes of assignment of an effective date, the 
finality of a prior decision on entitlement to the 
established benefit may not be contravened, absent a 
plausible showing of clear and unmistakable error (CUE), 
which has not been alleged in this case. See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006). Consequently, the more 
recent February 17, 2006 filing of a new TDIU claim must be 
accepted as the relevant date of claim. 

As indicated, the applicable regulation permits the 
assignment of an effective date up to one-year prior to the 
date of claim where there has been a factually ascertainable 
increase in disability. See 38 C.F.R. § 3.400(o)(2). Thus, 
the proper effective date in this case is not limited to the 
date of claim, and may be up to     one-year earlier. To this 
effect, the Veteran has submitted a March 2007 letter from a 
VA mental health counselor indicating that the Veteran's 
diagnosis was PTSD, chronic and severe. The VA treatment 
provider further stated the opinion that the onset of the 
Veteran's total and permanent disability due to PTSD was 
August 18, 2003 when he had his initial VA mental health 
intake evaluation and was diagnosed with PTSD.     

There are also records of VA outpatient treatment on file 
dated from January 2004 up until May 2006 confirming that 
this individual had a continuing role in treatment of the 
Veteran, and would have had direct knowledge of the 
circumstances of his case. 

In view of these findings, the Board will assign an earlier 
effective date of February 17, 2005 for a TDIU, the entire 
one-year preceding the date of receipt of the Veteran's 
claim, as the medical evidence establishes the requisite 
level of disability during this time period. The basis for 
this award having been set forth, there is no provision for 
any further retroactive award of benefits beyond the 
delimitation of one-year set forth under 38 C.F.R. § 
3.400(o)(2). 
In furtherance of this appeal the Veteran and his 
representative have set forth various arguments in support of 
what would be a still earlier effective date, which the Board 
has considered on their respective merits. The Veteran raises 
the contention that the effective date for a TDIU should 
parallel that of a January 2006 Social Security 
Administration (SSA) decision which found him disabled for 
purpose of receipt of disability benefits from that agency, 
effective from January 16, 2003. However, this argument does 
not address the fact that under VA law, an effective date is 
assigned in accordance with the date of claim, as well as 
when entitlement was established. Here, there is no earlier 
date of claim than February 17, 2006. An award of benefits 
can be no earlier than a one-year therefrom. Even were the 
date of claim not an issue, a decision of the SSA is 
nonbinding upon VA. See Murincsak v. Derwinski, 2 Vet. App. 
363, 370-71 (1992); Collier v. Derwinski,            1 Vet. 
App. 413, 417 (1991). In any event, the fact that the Veteran 
filed his claim on February 17, 2006 is the determinative 
factor in limiting the available window of benefits 
entitlement to within one-year preceding the date of filing.

In addition, the Veteran's representative raises the 
contention that an earlier date of claim than February 17, 
2006 should manifest, by reason of an apparent lack of 
finality of the RO's December 2004 rating decision on the 
Veteran's original TDIU claim. Namely, the representative 
points out that the October 2005 Statement of the Case on 
that issue (for which no Substantive Appeal was ever filed) 
was properly sent to the Veteran, but sent to the incorrect 
representative. The Veteran's correct designated 
representative at the time was a private attorney, and the 
October 2005 SOC was mistakenly sent to the appellate 
division of the Disabled American Veterans (DAV). According 
to the Veteran's current representative, this mistake 
vitiated the finality of the December 2004 rating decision 
that previously denied a TDIU, and as such the June 4, 2007 
original date of claim for a TDIU should apply.

The Board in considering this argument notes that although VA 
law requires mailing of an SOC to the Veteran and the correct 
representative, there is simply no precedent in law or 
regulation that failure to send an SOC to the proper 
representative by itself warrants removal of finality of the 
decision in question.    The Court has held that the proper 
remedy is to vitiate the finality of a decision where the 
party who did not receive the SOC was the Veteran himself. 
See e.g., Hauck v. Brown, 6 Vet. App. 518, 519 (1994). Here, 
however, there is no dispute that the Veteran properly 
received the October 2005 SOC, and moreover did not take 
action to ensure that a timely Substantive Appeal was 
received in response to the SOC in order to perfect an 
appeal. The apparent mistake involving the correct 
representative in this case cannot be said to be a 
determinative factor in resolving the question of the 
relevant date of claim for a TDIU, and thus the appropriate 
effective date for initial entitlement to that benefit.

Accordingly, under the circumstances of this case, the Board 
is granting an earlier effective date of February 17, 2005 
for the award of a TDIU, as the earliest assignable effective 
date under applicable law.


ORDER

An earlier effective date of February 17, 2005 for the award 
of a TDIU is granted, subject to the law and regulations 
governing the payment of VA compensation benefits. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


